Parties to actions are only entitled to special findings of the facts upon a compliance with the requirements of section 5360 of the Code of 1907. The request for such finding must be in writing. In this case no such written request appears of record.
This cause was tried by the court, without a jury, with no written pleading save the complaint. There is in the record a copy of what purports to be "defendant's answer to complaint." This paper shows no filing, and is not alluded to or referred to in the judgment, and will not be considered on this appeal.
The evidence of McMinn that the article or attachments included in the shipment would save one-half of the costs of operating a car did not call for the opinion of an expert, but as to a fact within the knowledge of the witness affecting the value of the article. The bill of exceptions does not purport to contain all the evidence. That being the case, even if there was not enough evidence to support the finding of the judge appearing in the bill of exceptions, we would presume there was other sufficient evidence on the trial justifying his judgment. Mathews Hdw. Co. v. Allied Sales Corp., ante, p. 303, 97 So. 166.
The appearing no reversible error in the record, the judgment is affirmed.
Affirmed.